445 S.E.2d 395 (1994)
336 N.C. 315
Irving FINEBERG
v.
STATE FARM FIRE AND CASUALTY CO.
No. 101P94.
Supreme Court of North Carolina.
May 5, 1994.
Steven H. Klein, Raleigh, for Fineberg.
R. Scott Brown, O. Craig Tierney, Jr., Raleigh, for State Farm.
Prior report: 113 N.C.App. 545, 438 S.E.2d 754.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of May 1994."